 



Agilent Technologies



 



AMENDMENT #20 TO AUTHORIZED TECHNOLOGY PARTNER

PROGRAM AGREEMENT #ANT76

by and between

ELECTRO RENT CORPORATION

and AGILENT TECHNOLOGIES, INC.

 

 

The above referenced Program Agreement ("Agreement") executed by and between
Agilent Technology, Inc. ("Agilent") and Electro Rent Corporation ("Electro
Rent") as of the 1st day of December, 2009 is hereby amended as follows:

 

1. The term of this Agreement is hereby extended through May 31, 2014.

 

 

ALL OTHER TERMS AND CONDITIONS OF PROGRAM AGREEMENT #ANT76 REMAIN UNCHANGED AND
ARE IN FULL FORCE AND EFFECT



 

 

Effective this __28th_ day of ___January___, 2014

 

 

 



ELECTRO RENT CORPORATION   AGILENT TECHNOLOGIES, INC.             /s/ Meryl
Evans   /s/ Ginger Davis Authorized Signature   Authorized Signature       Meryl
Evans   Ginger Davis Name   Name       VP   Contracts Specialist Title   Title  
    6060 Sepulveda Blvd.   9780 S. Meridian Blvd. Van Nuys, CA 91411  
Englewood, CO 80112 Address   Address      



 

 

 

 



 

